DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel (US 2003/0214628) in view of Lindacher (US 2004/0207807).

Referring to claim 1, Patel discloses a method of selecting an intraocular lens, comprising: assessing, with a biometric reader(paragraph 19 discloses taking measurements with a variety of diagnostic measurement devices), biometric measurements of a subject eye(discloses collected data such as axial length, anterior chamber depth, etc., paragraph 19); designing, based on the biometric measurements(paragraph 19 discloses manufacturing the lens after the data has been collected), a set of intraocular lenses(more than one lens can be produced/packaged as a set) and selecting the 
Patel lacks a detailed description of the lenses having the same base power and optical add power, with differing optical add power progressions, the optical add power progression of each intraocular lens of the set of intraocular lenses being non-concentric with the intraocular lens.
Lindacher discloses an IOL in the same field of endeavor an IOL that comprises a base power and an optical add power(paragraphs 50-53), with different optical add power progressions(see Figs. 1A-2B; paragraphs 50-53) the optical add power progression of each intraocular lens of the set of intraocular lenses being non-concentric with the intraocular lens(see Figs. 1A-1B, show the add power non-concentric, region 140) for the purpose of providing multifocal vision correction to a patient(abstract).
 It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the lens of Patel to have a base power and an optical add power progression where the add optical power progression is non concentric with the intraocular lens as taught in Lindacher in order to provide multifocal vision correction to a patient. 
Referring to claim 2, Patel as modified in claim 1 above, discloses simulating aberrations (paragraph 20, discloses modeling aberrations for a customized supplemental lens) and wherein the selecting the intraocular lens is based on the aberrations (paragraph 20 of Patel).
 Patel lacks a detailed description of the simulation being effectuated by the optical add power progression of each intraocular lens of the set of intraocular lenses in the subject eye. 
Lindacher discloses the lens with an optical add power progression (see claim 1 above). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the lens of Patel to have a base power and an optical add power progression where the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774